     Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 1 of 6 PageID #: 297



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

CURTIS STEWART,                                )
                                               )
                        Plaintiff,             )
                                               )
v.                                             )      Case No. 1:18 CV 229 ACL
                                               )
ANN PRECYTHE, et al.,                          )
                                               )
                        Defendants.            )

                                MEMORANDUM AND ORDER

         Plaintiff Curtis Stewart, currently an inmate at the Eastern Reception Diagnostic and

Correctional Center (“ERDC”), brought this action pro se under 42 U.S.C. § 1983, alleging the

violation of his constitutional rights during his incarceration at the Southeast Correctional Center

in Charleston, Missouri. (“SECC”). The action was originally filed in the Circuit Court of

Mississippi County, Missouri, and was removed to this Court by Defendants. (Doc. 2.)

         This matter is before the Court on Defendants’ Motion for Summary Judgment. (Doc.

26.) Stewart has also filed a “Motion to Delay or Postpone Summary Judgment.” (Doc. 34.)

I.       Background

         In his Complaint, Stewart seeks monetary and declaratory relief against Defendant Ann

Precythe, in her individual and official capacity as Director of the Missouri Department of

Corrections (“MDOC”); and against the following SECC employees in their individual

capacities: William Pettus, Trevor Proffer, Charlie Brown, Micha Wyatt, Sergeant Gordon, and

Hollie Dysinger. Stewart alleges that the Defendant officers used excessive force when securing

him during a cell transfer on two different occasions. He further contends that Defendants were

deliberately indifferent to his serious medical needs during and after the cell transfer incidents.
  Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 2 of 6 PageID #: 298



Stewart alleges that Defendant Precythe established and authorized the unconstitutional MDOC

policy of securing inmates during cell transfer.

       In their Motion for Summary Judgment, Defendants argue that they are entitled to

judgment as a matter of law, because Stewart cannot establish an excessive force or deliberate

indifference claim. Defendants further argue that the Defendant corrections officers are entitled

to qualified immunity and official immunity; Stewart failed to exhaust his administrative

remedies regarding his allegations about MDOC policies; and Stewart cannot prove any damages

from his alleged injuries. (Doc. 26.) Stewart has filed a Response in Opposition to Defendants’

Motion for Summary Judgment (Doc. 32), and Defendants have filed a Reply (Doc. 35). Stewart

has also filed a “Motion to Delay or Postpone Summary Judgment.” (Doc. 34.)

II.    Stewart’s Motion to Delay

       Stewart requests that the Court delay ruling on Defendants’ Motion for Summary

Judgment because Defendants have not provided the discovery he requested. (Doc. 34.) He

refers the Court to his Response to Defendants’ Summary Judgment Motion, in which he

indicates Defendants have failed to provide the following evidence: a complete copy of his

enemy list, the duty rosters for the days of the incidents at issue, video footage of the incidents,

and MDOC policies. (Doc. 32 at 13-17.) Stewart argues that, without this evidence, he “is of a

severe disadvantage of identifying the John and Jane Doe defendants…” Id. at 13.

       Defendants respond that Stewart’s Motion should be denied because the Court has

already addressed Stewart’s discovery claims in denying his Motion to Compel.

       The discovery Stewart seeks was the subject of a prior Motion to Compel that Stewart

filed. (Doc. 11.) In response to that Motion, Defendants indicated that they had already

provided Stewart with his enemy list pursuant to his request, and they were unable to locate
  Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 3 of 6 PageID #: 299



video footage of the incident. (Doc. 18-1.) Defendants objected to Stewart’s requests for the

duty rosters and MDOC procedures on the basis that disclosure of this confidential information

may jeopardize prison safety and security. Id. The Court found that Defendants’ objections to

Stewart’s requests were proper and valid. The Court further found Stewart’s allegations that

Defendants had altered or destroyed evidence, including the requested video footage, were

unfounded. Stewart’s Motion to Compel was denied. (Doc. 19.)

       Because the Court has already considered and denied Stewart’s requests for discovery,

Stewart’s Motion to Delay will be denied.

III.   Doe Defendants

       In reviewing the pending motions, the Court discovered an unrelated reason it is

necessary to delay ruling on Defendants’ Motion for Summary Judgment. In Stewart’s Motion

and in his responsive pleadings to Defendant’ Motion for Summary Judgment, he refers to “John

Doe” and “Jane Doe” Defendants. Although there are no “Doe” defendants included on the

docket sheet of this case, a review of his Complaints reveals the presence of two such Doe

defendants. First, under the heading “Parties,” Stewart names “Nurse Cody? or John Doe” as a

Defendant. Stewart alleges that this Defendant was “responsible for ensuring provision of

medical care to Plaintiff during the occurrences of the events, and is being sued in his individual

capacity.” (Doc. 2 at p. 2.) Stewart also names as a Defendant “John or Jane Doe,” and

indicates this Defendant is the Warden, who is responsible for promulgating policies and

overseeing the day to day operation of the institution. Id. He indicates that he is suing this

Defendant in his or her individual capacity. Id.

       As previously noted, Stewart filed this action in the Circuit Court of Mississippi County,

Missouri, on November 9, 2017. (Doc. 1-3 at p. 1.) Stewart filed a motion to proceed in forma
  Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 4 of 6 PageID #: 300



pauperis, which the Circuit Court of Mississippi County granted on July 25, 2018. (Doc. 1-3 at

p. 23.) On August 29, 2018, the court issued summonses for Defendants Precythe, Proffer,

Wyatt, Brown, Gordon, Dysinger, and Pettus. Id. at p. 2. The summonses were returned

executed on September 6, 2018, indicating these Defendants were personally served by the

Mississippi County Sheriff’s Office. Id.

        On September 21, 2018, the served Defendants removed the action to this Court. (Doc.

1.) On the Civil Cover Sheet Defendants filed in connection with their Notice of Removal, only

the seven served Defendants were listed as Defendants. As a result, only these Defendants—and

not the “Doe” Defendant named in the Complaint—are listed as Defendants on the docket sheet

in this case.

        Stewart has not voluntarily dismissed the Doe Defendants. In his Response to

Defendants’ Motion for Summary Judgment, Stewart alleges that “John Doe Nurse Cody”

observed the alleged excessive force incident. Stewart alleges that he asked Nurse Cody for

medical help, but he refused. Defendants indicate in their Statement of Uncontroverted Material

Facts that Corizon Health, Inc. provides medical care and treatment to inmates incarcerated in

the State of Missouri, including at SECC, and that none of the Defendant Corrections Officers

were qualified to determine whether to render medical care to a prisoner. (Doc. 26 at p 7.)

Nurse Cody, therefore, is presumably an employee of Corizon Health, Inc.

        The remaining Doe defendant, “John or Jane Doe” is the “warden.” Although Stewart

does not specifically indicate the institution at which this defendant is a warden, he is

presumably referring to the warden of SECC, Jason Lewis. The allegations in the Complaint as

to this Doe Defendant relate to the development and implementation of institutional policy and

the oversight of day-to-day operations.
 Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 5 of 6 PageID #: 301



       The Court regrets that the Doe Defendants were overlooked due to inadvertence when

Defendants removed the action to this Court. The presence of these unserved defendants creates

issues that must be resolved before this matter can move forward. First, adding the defendants to

this matter results in the undersigned lacking full consent. Without full consent, the undersigned

is unable to rule on the pending Motion for Summary Judgment.

       Second, service needs to be effectuated on the new defendants. Because the state court

deemed Stewart qualified to proceed in forma pauperis and Stewart remains confined, the Court

finds that Stewart lacks the resources to effect service on these individuals. Due to Stewart’s

lack of resources and to minimize additional delays, the Court will direct the Clerk of Court to

effectuate service on John Doe Nurse Cody and Jason Lewis.

       Third, the newly added defendants will require time to file responsive pleadings and

conduct discovery. The Court will issue an Amended Case Management Order after Defendants

Cody and Lewis are served.

       Finally, Defendants’ Motion for Summary Judgment will be held in abeyance. In light of

the addition of parties, Defendants may wish to file an amended motion for summary judgment.

Defendants will be given sixty days from the filing of Defendant Lewis’ Answer to file an

amended motion for summary judgment.

       Accordingly,

       IT IS HEREBY ORDERED that Stewart’s “Motion to Delay or Postpone Summary

Judgment” (Doc. 34) is denied.

       IT IS FURTHER ORDERED that the Clerk of Court shall add as Defendants in this

matter Jason Lewis and “John Doe Nurse Cody.”
 Case: 1:18-cv-00229-ACL Doc. #: 38 Filed: 04/24/20 Page: 6 of 6 PageID #: 302



       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the Complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to Defendant Jason Lewis, and with Corizon Health,

Inc., as to Defendant “John Doe Nurse Cody.”

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

(Doc. 26) is held in abeyance.

       IT IS FINALLY ORDERED that Defendants shall have until 60 days after the filing of

Defendant Lewis’ Answer to file an amended motion for summary judgement.



Dated: April 24, 2020


                                            s/Abbie Crites-Leoni
                                            ABBIE CRITES-LEONI
                                            UNITED STATES MAGISTRATE JUDGE
